BLAND, P. J.
(after stating the facts as above).
—1. One of the grounds for the motion for new trial was that the evidence was insufficient to warrant a verdict of guilty, and counsel for appellant insist here that there is no sufficient evidence of defendant’s guilt to support the verdict. We do not deem it necessary to summarize the evidence or to discuss its probative force as we shall dispose of the appeal on other grounds.
2. The sufficiency of the indictment to support the judgment is attacked on the ground that it fails to allege the ownership of the property charged io have been stolen; that the designation of Butler Brothers as the owners of the property does not point out or individuate the owner of the goods. Butler Brothers is not the name of an individual, is not described in the indictment as a partnership composed of individuals whose names are given, nor as a corporation. Butler Brothers designates neither an individual, corporation or partnership, hence the owner of the stolen goods is not named in the indictment. It is a well-settled rule of criminal pleading that in indictments for larceny and in all other indictments for crime, in which the commission of a trespass against the person or property of another is an essential ingredient of the offense, the name of the person specially injured should be stated in the indictment. State v. Jones, 168 Mo. 398; St. Louis v. Buss, 159 Mo. 9. In the Jones case it was held that the failure to name the owner of the store alleged to have been burglarized was fatal to a judgment on conviction and that the defect might be raised for the first time in the appellate court. Receiving stolen goods, knowing them to have been stolen, is an offense separate and distinct from the larceny of the goods (sec. 1916, R. S. 1899), and the receiver does not, by the act of receiving the goods, knowing them to have been stolen, commit a trespass against the owner of the property. But the name of the owner is descriptive of the offense, though *278the name of the thief is not, as was ruled in State v. Smith, 37 Mo. 58; and State v. Guild, 149 Mo. 370. To warrant a conviction of the offense of receiving stolen goods, knowing them to have been stolen, it is indispensable to allege and prove that the goods were stolen and the name of the owner, if known. State v. Whitaker, 89 N. C. l. c. 474; Commonwealth v. Finn, 108 Mass. 466; Kelly’s Criminal Law and Practice, sec. 683; 2 Bishop’s New Criminal Procedure, sec. 982. For omitting to name the owner of the stolen goods the indictment was fatally defective. This defect may be raised for the first time on appeal. State v. Jones, supra; State v. McAloon, 40 Me. 133; Miller v. People, 13 Colo. 166.
3. It is further contended by appellant that the verdict is not responsive to the charge in the indictment in that it did not find the defendant knew the goods were stolen. In volume 22, at page 873, Ency. of Pleading and Practice (2 Ed.) it is said: “A verdict in a'criminal case must be responsive, to the charge in the indictment or it will not support a judgment.” While a general finding of guilty as charged in the indictment, or of guilty, fixing the punishment, is sufficient, if the jury undertakes to set out in a verdict the elements of the crime of which they find the defendant guilty and make no reference to the indictment, every material element of the offense charged must be' set forth in the verdict, otherwise it will not support a judgment. State v. French, 50 La. Ann. 461; People v. Cummings, 117 Cal. 497; 1 Clark’s Criminal Procedure, 485; Bishop’s New Criminal Procedure, sec. 1005. Dr. Wharton says (Wharton’s Criminal Pleading and Practice, sec. 756): “A verdict defective in omitting an essential ingredient is a nullity.” In Weber v. State, 10 Mo. 4, Weber was indicted for a libel on Geo. Morton. The verdict was: “We, the jury, find the defendant guilty of charging Mr. Morton of being, a visionary, worthless speculator.” No malice was found *279by the verdict of the jury. As malice was the very essence of the offense of libel, it was held that the verdict would not support a judgment. In State v. Whitaker, supra, the charge was that the defendant received the cotton of James H. Parker knowing it to have been stolen. The jury found: “He is guilty of receiving stolen cotton.” It was held that the verdict was not responsive to the indictment and the court said, among other things: “The defendant may have received the cotton without any knowledge at the time of receiving it, that it had been stolen, ” and that “it would be error to pronounce judgment on such a verdict. ” The verdict returned against the defendant contains the same defect. The jury found that he received the stolen goods but did not find that he knew they had been stolen. Knowledge of the fact that they had been stolen was of the very essence of the crime. The verdict, therefore, was not responsive to the indictment and the judgment thereon should have been arrested.
The judgment is reversed.
Reyburn and Goode, JJ., concur.